IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40858
                         Conference Calendar



DARRELL CLARK and SHANNA CLARK,
Individually and as next friend of
KENNEDI CLARK, a minor,

                                          Plaintiffs-Appellants,


versus

UNITED STATES OF AMERICA,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:96-CV-34
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellants argue that the district court erred in dismissing

their action under the Federal Tort Claims Act for lack of

subject-matter jurisdiction.   We have reviewed the record and the

briefs on appeal and AFFIRM the district court’s order granting

the motion to dismiss for essentially the same reasons set forth

by the district court.    Darrell Clark and Shanna Clark,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40858
                              - 2 -

Individually and a/n/f/ Kennedi Clark, a minor v. United States,

No. 4:96-CV-34 (E.D. Tex. July 5, 1996).

     AFFIRMED